 8:19-cv-00571-RGK-PRSE Doc # 9 Filed: 06/16/20 Page 1 of 15 - Page ID # 267




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

JANETH MURILLO,                                             8:19CV571

                    Plaintiff,
                                                        MEMORANDUM
       vs.                                               AND ORDER

JOSEPH E. KITTELSON, Norfolk
P&DC Postmaster; BRIAN HAKE,
Norfolk P&DC Plant Manager;
JEFFREY GILLOTTI, Assistant
Manager; and MEGAN J. BRENNAN,
USPS Postmaster Gral. and CEO,

                    Defendants.


       This matter is before the court for an initial review of Plaintiff’s pro se, in
forma pauperis Complaint (Filing No. 1)1 to determine whether summary dismissal
is appropriate under 28 U.S.C. § 1915(e)(2).

                         I. SUMMARY OF COMPLAINT

       Plaintiff is employed by the United States Postal Service (“USPS”) and works
at a post office facility in Norfolk, Nebraska. She is suing the Postmaster General,
the local postmaster, and two supervisors. Her statement of claim is as follows:

      The enclosed 50 pages2 of documentation generated by claimant are
      self-explanatory—Joseph E. Kittelson [Norfolk postmaster], Brian

      1
        The Complaint was prepared using the court’s standardized “Complaint for
a Civil Case” form. Based on Plaintiff’s allegations, use of the court’s standardized
“Complaint for Employment Discrimination” form would be more appropriate.
      2
        Actually, there are 60 pages of attachments to the Complaint, which consist
primarily of correspondence dated from September 4, 2019, to December 23, 2019.
 8:19-cv-00571-RGK-PRSE Doc # 9 Filed: 06/16/20 Page 2 of 15 - Page ID # 268




       Hake [manager], and Jeffrey Gillotti [assistant manager] continue to
       harass, retaliate, humiliate, and threaten claimant; according to Joseph
       E. Kittelson neither District nor Executive Mgmt. are interested in
       reading or hearing what I have to say—claimant has been ordered to
       communicate only with Kittelson or his subordinate Shyuan Jasper or
       a so-called MPO only. Claimant cannot longer tolerate the abuse she
       has been forced to endure since December 2015.

(Filing No. 1, p. 4.) Plaintiff seeks to recover an award of damages, stating:

       Claimant basis for claiming that the wrongs alleged are continuing at
       the present time are clearly stated in the enclosed documents. Punitive
       and exemplary damages in the amount of $90,000; the mental,
       emotional, psychological and physical pain caused by the defendants
       could’ve been prevented but instead the fabrications, threats,
       harassment, discrimination, retaliation and abuse by local mgmt. fully
       supported by mgmt. at the area district and executive mgmt. have driven
       claimant to the brink of nervous and mental breakdown.

(Filing No. 1, p. 4.) In support of this requested relief, Plaintiff further states:

       The extreme mental emotional and psychological unusual pain caused
       by the irresponsibility, ineptness, intentional cruelty and harm done to
       plaintiff during the past 90 days could’ve been prevented by local,
       district executive USPS management but they have chosen to
       knowingly and voluntarily ignore plaintiff’s numerous calls for
       corrective action; instead, as has been happening since 2015, plaintiff
       is being retaliated and discriminated against.

(Filing No. 1, p. 4.)


Plaintiff has also made three supplemental filings: Filing No. 6 (3 pages), filed on
January 8, 2020; Filing No. 7 (117 pages), filed on March 16, 2020; and Filing No.
8 (72 pages), filed on May 11, 2020. Filing No. 8 (at pages 1-2) includes a request
for an order authorizing discovery, which will be denied without prejudice. As
explained in the court’s General Order No. 2016-02 (Filing No. 4), discovery will
not take place unless and until this pro se case is allowed to proceed to service of
process, all defendants have answered, and the court has entered a progression order.

                                            2
 8:19-cv-00571-RGK-PRSE Doc # 9 Filed: 06/16/20 Page 3 of 15 - Page ID # 269




       Plaintiff’s Complaint was filed on December 31, 2019. The court takes
judicial notice that a related action, Murillo v. U.S. Postal Service, Case No.
8:19CV262 (D.Neb.),3 was filed on June 18, 2019, and, as the result of a settlement
agreement, was voluntarily dismissed with prejudice in September 2019,4 prior to
the court reviewing Plaintiff’s pro se pleadings in that case to determine whether
summary dismissal was appropriate.

       It appears from Plaintiff’s Complaint and attachments in the previous case that
Plaintiff was served with a notice of removal on or about June 2, 2018, notifying her
that she would be removed from her Postal Service employment after 30 days for
unacceptable conduct. (Case No. 8:19CV262, Filing No. 1, pp. 4, 6-9.) It further
appears Plaintiff filed a grievance and requested arbitration, but was not permitted
to work after July 1, 2018. (Ibid., pp. 4, 11-31.)

      The notice of dismissal recites that on August 27, 2019, at an arbitration
hearing, USPS “agreed to put Plaintiff back to work this time as a regular career
employee” and to “schedule Plaintiff to go back to work and commence work at the
beginning of the payroll cycle of September 14, 2019.” (Case No. 8:19CV262, Filing
No. 6.) In exchange, “Plaintiff agreed to withdraw the pending legal action in Federal
Court against [USPS].” (Ibid.)5


      3
        The court can sua sponte take judicial notice of its own records and files, and
facts which are part of its public records. United States v. Jackson, 640 F.2d 614,
617 (8th Cir. 1981). Judicial notice is particularly applicable to the court’s own
records of prior litigation closely related to the case before it. Id.
      4
        Plaintiff filed an unsigned notice of dismissal on September 4, 2019. A
signed notice was received and filed on September 16, 2019. The court entered
judgment dismissing the case with prejudice on September 17, 2019.
      5
        In the present action, Plaintiff refers to events dating back to 2015. The
dismissal of the previous action with prejudice may prevent Plaintiff from litigating
claims that were raised, or could have been raised, in that action. See Costner v. URS
Consultants, Inc., 153 F.3d 667, 673 (8th Cir. 1998) (“A claim will be held to be
precluded by a prior lawsuit when: (1) the first suit resulted in a final judgment on

                                          3
 8:19-cv-00571-RGK-PRSE Doc # 9 Filed: 06/16/20 Page 4 of 15 - Page ID # 270




                II. LEGAL STANDARDS ON INITIAL REVIEW

       The court must dismiss a complaint or any portion of it that states a frivolous
or malicious claim, that fails to state a claim upon which relief may be granted, or
that seeks monetary relief from a defendant who is immune from such relief. 28
U.S.C. § 1915(e)(2)(B).

       “The essential function of a complaint under the Federal Rules of Civil
Procedure is to give the opposing party ‘fair notice of the nature and basis or grounds
for a claim, and a general indication of the type of litigation involved.’” Topchian v.
JPMorgan Chase Bank, N.A., 760 F.3d 843, 848 (8th Cir. 2014) (quoting Hopkins
v. Saunders, 199 F.3d 968, 973 (8th Cir. 1999)); see Fed. R. Civ. P. 8(a)(2) (“A
pleading that states a claim for relief must contain … a short and plain statement of
the claim showing that the pleader is entitled to relief”); Fed. R. Civ. P. 8(d)(1)
(“Each allegation must be simple, concise, and direct.”). Plaintiffs must set forth
enough factual allegations to “nudge[] their claims across the line from conceivable
to plausible,” or “their complaint must be dismissed.” Bell Atlantic Corp. v.
Twombly, 550 U.S. 544, 569-70 (2007); see also Ashcroft v. Iqbal, 556 U.S. 662,
678 (2009) (“A claim has facial plausibility when the plaintiff pleads factual content
that allows the court to draw the reasonable inference that the defendant is liable for
the misconduct alleged.”).

       “A pro se complaint must be liberally construed, and pro se litigants are held
to a lesser pleading standard than other parties.” Topchian, 760 F.3d at 849 (internal
quotation marks and citations omitted). This means that “if the essence of an
allegation is discernible, even though it is not pleaded with legal nicety, then the
district court should construe the complaint in a way that permits the layperson’s
claim to be considered within the proper legal framework.” Stone v. Harry, 364 F.3d


the merits; (2) the first suit was based on proper jurisdiction; (3) both suits involve
the same parties (or those in privity with them); and (4) both suits are based upon
the same claims or causes of action.”); United States v. Bala, 948 F.3d 948, 952 (8th
Cir. 2020) (doctrine of res judicata (or claim preclusion) bars both what was raised
and what could have been raised in the previous action).

                                          4
 8:19-cv-00571-RGK-PRSE Doc # 9 Filed: 06/16/20 Page 5 of 15 - Page ID # 271




912, 915 (8th Cir. 2004). However, even pro se complaints are required to allege
facts which, if true, state a claim for relief as a matter of law. Martin v. Aubuchon,
623 F.2d 1282, 1286 (8th Cir. 1980).

        Also, a pro se litigant “is not excused from complying with procedural rules,
including Federal Rule of Civil Procedure 8, which requires a short and plain
statement showing the pleader is entitled to relief, and that each allegation in the
pleading be simple, concise, and direct.” Cody v. Loen, 468 F. App’x 644, 645 (8th
Cir. 2012) (unpublished per curiam) (citation omitted). The primary purpose of Rule
8 is to allow the court and the opposing party to understand whether a valid claim is
alleged and, if so, what it is; the complaint must be sufficiently clear so the court or
the opposing party is not required to keep sifting through it in search of what it is the
plaintiff asserts. Id. (citing Vicom, Inc. v. Harbridge Merch. Servs., Inc., 20 F.3d
771, 775-76 (7th Cir. 1994)). “A litigant cannot ignore her burden of developed
pleading and expect the district court to ferret out small needles from diffuse
haystacks.” United States v. Slade, 980 F.2d 27, 31 (1st Cir. 1992); see Foley v. Wells
Fargo Bank, N.A., 772 F.3d 63, 79-80 (1st Cir. 2014) (“While we are certainly
sympathetic to the challenges pro se plaintiffs may face in filing a lawsuit on their
own, it is not our job, in an effort to ferret out the adequacy of a plaintiff’s pleaded
allegations, to haphazardly mine documents appended to a complaint.”).

                          III. DISCUSSION OF CLAIMS

      Liberally construing Plaintiff’s Complaint and its attachments, she is claiming
that USPS discriminated against her because of her sex (female), age (62), race
(Hispanic), or national origin (naturalized U.S. citizen), that she was harassed and
subjected to a hostile work environment, and that she was retaliated against for
complaining about such discrimination and harassment.

       These claims arise under the federal-sector provisions of Title VII of the Civil
Rights Act of 1964, as amended, 42 U.S.C. § 2000e-16(a) (“All personnel actions
affecting employees … in the United States Postal Service … shall be made free
from any discrimination based on race, color, religion, sex, or national origin.”), and
the Age Discrimination in Employment Act (“ADEA”), 29 U.S.C. § 633a(a) (“All

                                           5
 8:19-cv-00571-RGK-PRSE Doc # 9 Filed: 06/16/20 Page 6 of 15 - Page ID # 272




personnel actions affecting employees … who are at least 40 years of age … in the
United States Postal Service … shall be made free from any discrimination based on
age.”). Although neither federal-sector provision mentions “retaliation,” a USPS or
other federal employee who is a victim of retaliation due to the filing of a complaint
of discrimination under Title VII or the ADEA may assert a claim for retaliation.
See Byer v. Wilkie, No. 4:17CV3160, 2019 WL 4858435, at *3 (D. Neb. Oct. 2,
2019) (citing Gomez-Perez v. Potter, 553 U.S. 474, 479, 487-88 & n. 4 (2008)); cf.
Green v. Brennan, 136 S. Ct. 1769, 1775 (2016) (“We assume without deciding that
it is unlawful for a federal agency to retaliate against a civil servant for complaining
of discrimination.”). It has also been held that a federal employee can bring a hostile
work environment claim based on actions that do not include ultimate employment
decisions. See Daniel v. U.S. Dep’t of Homeland Sec., No. CV 15-3628, 2016 WL
5800983, at *6 (E.D. La. Oct. 5, 2016); see also Blomker v. Jewell, 831 F.3d 1051,
1056 (8th Cir. 2016) (sexual harassment claim based on hostile work environment).

       The only proper defendant for Plaintiff’s Title VII claims is the Postmaster
General. See 42 U.S.C. § 2000e-16(c) (“[T]he head of the department, agency, or
unit, as appropriate, shall be the defendant.”); Ramirez v. Postmaster Gen., No.
4:04CV3258, 2005 WL 8176038, at *1 (D. Neb. Mar. 11, 2005). The ADEA does
not specify who must be named as a proper party defendant in an age discrimination
case, but the ADEA federal-sector provision has been construed consistently with
the Title VII provision to require that suit be brought against the Postmaster General.
Gillispie v. Helms, 559 F.Supp. 40 (W.D.Mo. 1983); Ellis v. U.S. Postal Serv., 784
F.2d 835, 838 (7th Cir. 1986); Romain v. Shear, 799 F.2d 1416, 1418 (9th Cir. 1986);
Williams v. Bolger, 861 F.2d 267 (4th Cir. 1988); Honeycutt v. Long, 861 F.2d 1346,
1349 (5th Cir. 1988).

        Plaintiff does not purport to sue Defendants in their individual capacities, nor
would this be permissible under Title VII or the ADEA. These statutes only impose
liability upon employers, not individual supervisors or co-workers. Bartunek v.
eFrame, LLC, No. 8:16CV69, 2016 WL 5854215, at *1 (D. Neb. Oct. 6, 2016)
(citing cases).



                                           6
 8:19-cv-00571-RGK-PRSE Doc # 9 Filed: 06/16/20 Page 7 of 15 - Page ID # 273




       An employment discrimination complaint does not need to contain specific
facts establishing a prima facie case to survive a motion to dismiss for failure to state
a claim. See Swierkiewicz v. Sorema, 534 U.S. 506, 510-12 (2002), overruled in part
on other grounds by Twombly, 550 U.S. 544. The elements of a prima facie case are
relevant to a plausibility determination, however. See Blomker, 831 F.3d at 1056;
Rodriguez-Reyes v. Molina-Rodriguez, 711 F.3d 49, 54 (1st Cir. 2013) (elements of
a prima facie case are “part of the background against which a plausibility
determination should be made” and “may be used as a prism to shed light upon the
plausibility of the claim”).

       In her Complaint, attachments, and supplements, Plaintiff “use[s] buzzwords
like discrimination, retaliation, and hostile work environment as broad, catch-all
terms for her claims,” Paskert v. Kemna-ASA Auto Plaza, Inc., 950 F.3d 535, 540
(8th Cir. 2020), but factual support is lacking.

                                  A. Discrimination

       To establish a prima facie case of discrimination under Title VII, Plaintiff
must show that (1) she is a member of a protected class, (2) she was meeting her
employer’s legitimate job expectations, (3) she suffered an adverse employment
action, and (4) the circumstances give rise to an inference of discrimination (for
example, that similarly situated employees outside the protected class were treated
differently). See Fiero v. CSG Sys., Inc., 759 F.3d 874, 878 (8th Cir. 2014) (sex
discrimination); Gibson v. American Greetings Corp., 670 F.3d 844, 853-54 (8th
Cir. 2012) (race discrimination); Onyiah v. St. Cloud State Univ., 684 F.3d 711, 716
(8th Cir. 2012) (national origin discrimination).

      To establish a prima facie case of discrimination under the ADEA, Plaintiff
must show: (1) she is over 40; (2) she was qualified for the position; (3) she suffered
an adverse employment action; and (4) substantially younger, similarly situated
employees were treated more favorably. See Anderson v. Durham D & M, L.L.C.,
606 F.3d 513, 523 (8th Cir. 2010).



                                           7
 8:19-cv-00571-RGK-PRSE Doc # 9 Filed: 06/16/20 Page 8 of 15 - Page ID # 274




       “An adverse employment action is a tangible change in working conditions
that produces a material employment disadvantage.” Rester v. Stephens Media, LLC,
739 F.3d 1127, 1131 (8th Cir. 2014). “Such action ‘might include termination, cuts
in pay or benefits, and changes that affect an employee’s future career prospects’ but
‘[m]inor changes’ are not enough.” Id. (quoting Wilkie v. Dep’t of Health & Human
Servs., 638 F.3d 944, 954-55 (8th Cir. 2011)); see Bowen v. Methodist Fremont
Health, No. 8:19CV270, 2020 WL 1904832, at *4 (D. Neb. Apr. 16, 2020). “To be
‘adverse,’ an employment action must do more than merely make an employee
unhappy, but it need not always involve termination or even a decrease in benefits
or pay.” Brown v. Cox, 286 F.3d 1040, 1045 (8th Cir. 2002) (quoting Duffy v.
McPhillips, 276 F.3d 988, 992 (8th Cir. 2002)); see Clark v. Sarpy Cty., No.
8:17CV405, 2020 WL 1820269, at *6 (D. Neb. Apr. 10, 2020).

        Plaintiff does not allege that she suffered an adverse employment action, and
the attachments and supplements to Plaintiff’s Complaint do not indicate that she
has lost any pay or benefits, or that her job duties and responsibilities were changed
to her detriment. See Rester, 739 F.3d at 1131 (“[The plaintiff] suffered no
termination, did not lose pay or benefits, and her job duties or responsibilities did
not change. Thus, she cannot establish a prima facie case of gender
discrimination.”); Jackman v. Fifth Judicial Dist. Dep’t of Corr. Servs., 728 F.3d
800, 805 (8th Cir. 2013) (“[The plaintiff] did not establish a prima facie case of sex
and race discrimination or retaliation because she cannot show, as a matter of law,
that she suffered an adverse employment action. She suffered no termination, cut in
pay or benefits, or changed job duties or responsibilities.”) (citing Wilkie, 638 F.3d
at 955). In fact, Plaintiff was converted from a part-time postal support employee to
a full-time career employee in September 2019, pursuant to the settlement agreement
that led to her voluntary dismissal of Case No. 8:19CV262.6


      6
        Plaintiff complains she should have been converted to a full-time employee
one year earlier, and argues she should be paid at a higher hourly rate, as if the
conversion had occurred in September 2018. (Filing No. 1, p. 17.) Plaintiff also
complains she did not receive benefits when she returned to work in September
2019. (Filing No. 1, p. 20.) However, no discriminatory or retaliatory conduct is
alleged to have caused the pay differential or lack of benefits.

                                          8
 8:19-cv-00571-RGK-PRSE Doc # 9 Filed: 06/16/20 Page 9 of 15 - Page ID # 275




                           B. Hostile Work Environment

       Title VII and the ADEA make it unlawful for an employer “to discriminate
against any individual with respect to his compensation, terms, conditions, or
privileges of employment, ….” 42 U.S.C. § 2000e-2(a)(1); 29 U.S.C. § 623(a)(1).
This language “is not limited to ‘economic’ or ‘tangible’ discrimination. The phrase
‘terms, conditions, or privileges of employment’ … includes requiring people to
work in a discriminatorily hostile or abusive environment.” Harris v. Forklift Sys.,
Inc., 510 U.S. 17, 21 (1993) (internal quotation marks and citation omitted).

       A hostile work environment occurs “[w]hen the workplace is permeated with
discriminatory intimidation, ridicule, and insult that is sufficiently severe or
pervasive to alter the conditions of the victim’s employment and create an abusive
working environment.” Banks v. Deere, 829 F.3d 661, 666 (8th Cir. 2016) (quoting
Jackman, 728 F.3d at 804). “This demanding standard requires extreme conduct
rather than merely rude or unpleasant conduct.” Rester, 739 F.3d at 1131 (internal
quotations and citation omitted).

       “More than a few isolated incidents are required, and the alleged harassment
must be so intimidating, offensive, or hostile that it poisoned the work environment.”
Blomker, 831 F.3d at 1057; see Byer, 2019 WL 4858435, at *27. “Relevant factors
for determining whether conduct rises to the level of harassment include the
frequency of the discriminatory conduct; its severity; whether it is physically
threatening or humiliating, or a mere offensive utterance; and whether it
unreasonably interfered with an employee’s work performance.” Kelleher v. Wal-
Mart Stores, Inc., 817 F.3d 624, 634 (8th Cir. 2016) (quoting Pye v. Nu Aire, Inc.,
641 F.3d 1011, 1018 (8th Cir. 2011)).

       The harassment must be both objectively and subjectively offensive. Peterson
v. Scott Cnty., 406 F.3d 515, 523-24 (8th Cir. 2005), abrogated on other grounds by
Torgerson v. City of Rochester, 643 F.3d 1031, 1059 (8th Cir. 2011). “Conduct that
is not severe or pervasive enough to create an objectively hostile or abusive work
environment—an environment that a reasonable person would find hostile or
abusive—is beyond Title VII's purview. Likewise, if the victim does not subjectively

                                          9
 8:19-cv-00571-RGK-PRSE Doc # 9 Filed: 06/16/20 Page 10 of 15 - Page ID # 276




perceive the environment to be abusive, the conduct has not actually altered the
conditions of the victim's employment, and there is no Title VII violation.” Harris,
510 U.S. at 21-22.

       “Hostile work environments created by supervisors or coworkers have the
following elements in common: (1) the plaintiff belongs to a protected group; (2) the
plaintiff was subject to unwelcome harassment; (3) a causal nexus exists between
the harassment and the plaintiff’s protected group status; and (4) the harassment
affected a term, condition, or privilege of employment.” Gordon v. Shafer
Contracting Co., 469 F.3d 1191, 1194-95 (8th Cir. 2006) (citing Al-Zubaidy v. TEK
Indus., Inc., 406 F.3d 1030, 1038 (8th Cir.2005)); E.E.O.C. v. CRST Van Expedited,
Inc., 679 F.3d 657, 683 (8th Cir. 2012). “In addition, for claims of harassment by
non-supervisory personnel, [a plaintiff] must show that [her] employer knew or
should have known of the harassment and failed to take proper action.” Id. (citing
Carter v. Chrysler Corp., 173 F.3d 693, 700 (8th Cir. 1999)).

       Plaintiff obviously finds the conduct of her co-workers and supervisors to be
offensive, and, as evidenced by the numerous, lengthy attachments and supplements
to Plaintiff’s Complaint, she lodges written complaints on almost a daily basis, but
the incidents of which she complains have no apparent relationship to her age, sex,
race, or national origin. “[A]nti-discrimination laws do not create a general civility
code.” Kelleher, 817 F.3d at 634 (quoting Ryan v. Capital Contractors, Inc., 679
F.3d 772, 779 (8th Cir. 2012)).

                                   C. Retaliation

       To establish a prima facie case of retaliation, an employee must show: “(1)
she engaged in protected conduct; (2) she suffered materially adverse employment
action, action that would deter a reasonable employee from making a charge of
employment discrimination or harassment; and (3) the materially adverse action was
causally linked to the protected conduct.” Fercello v. Cty. of Ramsey, 612 F.3d 1069,
1077-78 (8th Cir. 2010).



                                         10
 8:19-cv-00571-RGK-PRSE Doc # 9 Filed: 06/16/20 Page 11 of 15 - Page ID # 277




       The Eighth Circuit has held that “ostracism and disrespect by supervisors
[does] not rise to the level of an adverse employment action.” Scusa v. Nestle U.S.A.
Co., 181 F.3d 958, 969 (8th Cir. 1999). Likewise, “ostracism by co-workers is not
an adverse employment action and cannot, without more, be the foundation for a
retaliation claim.” Id. (affirming dismissal of Title VII retaliation claim). Plaintiff’s
allegations in this case fail to show a materially adverse employment action.

       Plaintiff’s allegations also fail to show a causal connection between any
protected activity on her part and the conduct of which she complains. “One element
of this type of claim is causation: any adverse employment action must have been
motivated by [the employer’s] desire to retaliate against him for reporting
discriminatory and harassing behavior.” Bharadwaj v. Mid Dakota Clinic, 954 F.3d
1130, 1136 (8th Cir. 2020) (emphasis in original; internal quotation marks and
citations omitted).

      Many of Plaintiff’s workplace complaints concern safety violations, employee
misconduct, mismanagement, and other issues that cannot reasonably be categorized
as involving discrimination or harassment. To the extent Plaintiff is alleging that she
has been retaliated against for reporting these matters, no actionable claim is stated.
While the Whisteblower Protection Act makes it a “prohibited personnel practice”
for a government agency to take adverse personnel action against an employee
because of that employee’s disclosure of information which the employee
reasonably believes evidences a violation of any law, rule, or regulation, 5 U.S.C. §
2302(a), (b)(8)(A)(i), that Act has no application here.

        A personnel action may be considered a “prohibited personnel practice” only
if it occurs within an “agency” as that word is defined in the statute. The definition
of “agency” in 5 U.S.C. § 2302(a)(2)(C) does not include the United States Postal
Service, which is specifically excluded from the generally applicable definition of
“executive agency” in 5 U.S.C. § 105 by virtue of its exclusion from the definition
of “independent establishment” in 5 U.S.C. § 104. See Booker v. Merit Sys. Prot.
Bd., 982 F.2d 517, 519 (Fed. Cir. 1992). “Where Congress intended the Postal
Service to be included within the definition of ‘agency’ or to be subject to particular
provisions of Title 5, it explicitly so provided. Its absence from the section 2302

                                           11
 8:19-cv-00571-RGK-PRSE Doc # 9 Filed: 06/16/20 Page 12 of 15 - Page ID # 278




definition could only have been intentional in light of this congressional practice.”
Id. (citations omitted). Plaintiff, as a Postal Service employee, cannot bring an action
under the Act based on whistle blowing activities. See Eastman v. Donahoe, No.
4:10CV906 FRB, 2011 WL 5374729, at *5-6 (E.D. Mo. Nov. 8, 2011).

                                     D. Damages

      Plaintiff alleges she has suffered mental anguish and emotional distress, and
she seeks to recover $90,000.00 in punitive (or exemplary) damages.

       Under Title VII, a plaintiff may recover an award of compensatory damages
for emotional distress, but such an award must be supported by competent evidence
of “genuine injury.” Fuller v. Fiber Glass Sys., LP, 618 F.3d 858, 865 (8th Cir.
2010); Forshee v. Waterloo Indus., Inc., 178 F.3d 527, 531 (8th Cir. 1999). Title VII
also authorizes an award of punitive damages upon a showing of malice or reckless
indifference, but the applicable statutory provision expressly precludes punitive
damages for “government agencies.” 42 U.S.C. § 1981a(b)(1). Because USPS is a
government agency for purposes of Title VII, it is exempt from punitive damages.
See Robinson v. Runyon, 149 F.3d 507, 516 (6th Cir.1998); Baker v. Runyon, 114
F.3d 668, 671-72 (7th Cir. 1997); Bunda v. Potter, 369 F. Supp. 2d 1039, 1049 (N.D.
Iowa 2005); Dotson v. Donohoe, No. 4:11-CV-1820 NAB, 2013 WL 171025, at *2
(E.D. Mo. Jan. 16, 2013).

       The ADEA does not permit an award of emotional distress damages. Maschka
v. Genuine Parts Co., 122 F.3d 566, 573 (8th Cir. 1993). Also, although the ADEA
does allow the recovery of liquidated damages where the employer’s violation is
willful,7 it does not provide for the recovery of punitive damages. Williams v.
Valentec Kisco, Inc., 964 F.2d 723, 729 (8th Cir. 1992); see Mills v. Hastings


      7
       The statute refers to liquidated damages as an additional amount equal to the
“amounts owing to a person as a result of a violation.” 29 U.S.C. § 626(b). Thus, the
award of liquidated damages in an ADEA case is a doubling of the back-pay award.
Ryther v. KARE 11, 864 F. Supp. 1525, 1528-29 (D. Minn. 1994). Plaintiff is not
claiming she is entitled to any back pay in this case.

                                          12
 8:19-cv-00571-RGK-PRSE Doc # 9 Filed: 06/16/20 Page 13 of 15 - Page ID # 279




Utilities, No. 4:18-CV-3149, 2019 WL 1877077, at *3 (D. Neb. Apr. 26, 2019);
Harmel v. Terry Hughes Tree Serv., Inc., No. 8:18CV401, 2018 WL 6573153, at *1-
2 (D. Neb. Dec. 13, 2018); see also Forster v. Deere & Co., 925 F. Supp. 2d 1056,
1062 (N.D. Iowa 2013) (“[E]motional distress damages and punitive damages are
not recoverable under the ADEA, whether the claim is one of discrimination or
retaliation.”).

                     E. Exhaustion of Administrative Remedies

       A postal employee must exhaust applicable administrative remedies before
commencing a Title VII action in federal court. Patrick v. Henderson, 255 F.3d 914,
915 (8th Cir. 2001). To properly exhaust, a complainant must initiate the EEO pre-
complaint process “within 45 days of the date of the matter alleged to be
discriminatory or, in the case of personnel action, within 45 days of the effective
date of the action.” 29 C.F.R. § 1614.105(a)(1)). If the matter is not informally
resolved, the EEO counselor notifies the complainant of her right to file a formal
administrative complaint. See § 1614.105(d). The complainant must file her formal
written complaint within 15 days after receiving the counselor’s notice. See §
1614.106(b). A civil action may be filed in federal district court within 90 days after
receipt of the agency’s final action on the complaint or the EEOC’s final decision
on an appeal, or after 180 days from date of filing the complaint or appeal). See §
1614.107; 42 U.S.C. § 2000e-16(c). In the absence of waiver, estoppel or equitable
tolling, the failure of an employee to meet these time limitations bars further action
on the claims. See Bailey v. United States Postal Serv., 208 F.3d 652, 655 (8th Cir.
2000).

       Under the ADEA, an aggrieved federal employee has two alternative routes
for pursuing a claim of age discrimination. See Stevens v. Department of Treasury,
500 U.S. 1, 5 (1991). The employee may invoke the EEOC’s administrative process
in the same manner as a Title VII claim and then file a civil action in federal district
court if she is not satisfied with her administrative remedies. See 29 U.S.C. § 633a(b)
and (c). A federal employee complaining of age discrimination, however, does not
have to seek relief from his employing agency or the EEOC at all. She can decide to
present the merits of his claim to a federal court in the first instance. See § 633a(d).

                                          13
 8:19-cv-00571-RGK-PRSE Doc # 9 Filed: 06/16/20 Page 14 of 15 - Page ID # 280




                                IV. CONCLUSION

       Plaintiff’s Complaint fails to state a claim upon which relief may be granted.
However, the court will allow an Amended Complaint to be filed within 30 days, in
which event the court will conduct another initial review. If an Amended Complaint
is not filed within 30 days, this action will be dismissed.

       The Court will require Plaintiff to use the court’s standardized “Complaint for
Employment Discrimination” form when preparing her Amended Complaint. In the
“Statement of Claim” section on the court-supplied form, Plaintiff should write a
short and plain statement describing each type of discrimination claim, hostile work
environment claim, and retaliation claim she is asserting. For example, Plaintiff
should describe in separate paragraphs any adverse employment action she suffered
because of her age, sex, race, or national origin; she should also identity whether
conduct she perceives as creating a hostile work environment was because of her
age, sex, race, or national origin; and for her retaliation claims, she should allege
what protected activity she engaged in and what adverse action she believes was
taken as a result of that protected activity.

      As stated in the court-supplied form, Plaintiff may attach additional pages for
the purpose of describing the facts of her case, but she should not attach copies of
any additional documentation (such as correspondence) to the Amended Complaint.

       The Amended Complaint will supersede, rather than supplement, Plaintiff’s
existing pleadings. In other words, the Amended Complaint must stand on it own,
and the court will disregard Plaintiff’s existing Complaint and attachments (Filing
No. 1), as well as her supplemental filings (Filing Nos. 6, 7, and 8), when reviewing
the Amended Complaint pursuant to 28 U.S.C. § 1915(e)(2).

      IT IS THEREFORE ORDERED:

     1. On the court’s own motion, the Plaintiff shall have 30 days in which to file
an Amended Complaint using the court’s standardized “Complaint for Employment


                                         14
 8:19-cv-00571-RGK-PRSE Doc # 9 Filed: 06/16/20 Page 15 of 15 - Page ID # 281




Discrimination” form. Failure to file an Amended Complaint within 30 days will
result in the court dismissing this case without further notice to Plaintiff.

      2. The court reserves the right to conduct further review of Plaintiff’s claims
pursuant to 28 U.S.C. § 1915(e)(2) after Plaintiff addresses the matters set forth in
this Memorandum and Order.

     3. The clerk of the court is directed to send Plaintiff a “Complaint for
Employment Discrimination,” Form Pro Se 7 (Rev. 12/16).

       4. The clerk of the court is directed to set a pro se case management deadline
in this case using the following text: July 16, 2020: Check for Plaintiff’s Amended
Complaint.

      5. Plaintiff’s motion for discovery (Filing No. 7) is denied without prejudice.

      Dated this 16th day of June, 2020.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge




                                         15
